Case: 21-60935     Document: 00516493591         Page: 1     Date Filed: 10/03/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       October 3, 2022
                                  No. 21-60935                          Lyle W. Cayce
                                Summary Calendar                             Clerk



   Manuela De Jesus Perez-Leiva; Jorge Marubi Regalado-
   Perez,

                                                                     Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A206 629 641
                            Agency No. A206 629 642


   Before Barksdale, Elrod, and Haynes, Circuit Judges.
   Per Curiam:*
          Manuela De Jesus Perez-Leiva, a native and citizen of Honduras,
   petitions for review of the Board of Immigration Appeals’ (BIA) dismissing
   her appeal from a decision of the Immigration Judge (IJ) denying her


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60935        Document: 00516493591        Page: 2     Date Filed: 10/03/2022




                                    No. 21-60935


   application for asylum, withholding of removal, and protection under the
   Convention Against Torture (CAT). (A derivative claim for asylum is also
   presented for her son. And, Perez does not challenge the BIA’s conclusion
   she waived challenges to the IJ’s determination she did not demonstrate past
   persecution or establish eligibility for CAT protection.)
          Perez asserts the BIA erred in determining that, because she had not
   shown it would be unreasonable for her to relocate within Honduras to avoid
   harm, she failed to show a well-founded fear of future persecution. (In
   addition, she maintains: her asylum application was timely filed; and she
   established the requisite nexus between the harm she suffered and feared in
   Honduras and her family-based social group. Because the BIA did not rule
   on these matters, they are outside of the scope of our court’s review. E.g.,
   Kwon v. INS, 646 F.2d 909, 916 (5th Cir. 1981) (“The BIA did not, however,
   choose to act on that basis in the order we are now asked to review, and we
   are not permitted to consider reasons other than those it advanced.”).)
          In considering the BIA’s decision (and the IJ’s, to the extent it
   influenced the BIA), legal conclusions are reviewed de novo; factual findings,
   for substantial evidence. E.g., Orellana-Monson v. Holder, 685 F.3d 511, 517–
   18 (5th Cir. 2012). Under the substantial-evidence standard, petitioner must
   demonstrate “the evidence is so compelling that no reasonable factfinder
   could reach a contrary conclusion”. Chen v. Gonzales, 470 F.3d 1131, 1134
   (5th Cir. 2006).
          Perez does not have a well-founded fear of persecution if she could
   avoid persecution by relocating to another part of her country “if under all
   the circumstances it would be reasonable to expect [her] to do so”. Eduard
   v. Ashcroft, 379 F.3d 182, 194 (5th Cir. 2004) (citation omitted). She
   contends she cannot reasonably relocate within Honduras to avoid harm
   because her family is still receiving threats from her persecutors, noting that




                                         2
Case: 21-60935      Document: 00516493591            Page: 3   Date Filed: 10/03/2022




                                      No. 21-60935


   the two gang members who killed her cousin and sister continued to threaten
   her daughter after she relocated to a town 15 hours away from where the
   murders took place. As she acknowledged in her testimony, however, her
   daughter had not been physically harmed in the five-years since she
   relocated; and the gang members who committed the murders were
   incarcerated.
          With respect to her other family members living in Honduras, Perez
   admitted that, aside from some threatening letters received by one of her
   sisters, her family had not experienced any other problems with the gangs.
   Id. at 193 (recognizing “the reasonableness of an alien’s fear of persecution
   is reduced when [her] family remains in [her] native country unharmed for a
   long period of time after [her] departure”).
          In sum, because Perez could reasonably relocate to avoid persecution,
   she fails to establish a well-founded fear of future persecution. Therefore,
   the BIA correctly determined she was not eligible for asylum and withholding
   of removal. E.g., id. at 187–89.
          DENIED.




                                           3